9 Ill. App. 2d 388 (1956)
132 N.E.2d 816
Mattie Dodds, Appellee,
v.
Chicago Transit Authority, and Richard Brouilette, Appellants.
Gen. No. 46,645.
Illinois Appellate Court  First District, Second Division.
February 21, 1956.
Rehearing denied March 20, 1956.
Released for publication April 3, 1956.
*389 Thomas C. Strachan, Jr., James O. Dwight, Chester A. Wynne, Arthur J. Donovan, and John W. Freels, for Chicago Transit Authority, defendant-appellant.
Clausen, Hirsh & Miller, for Richard Brouilette, defendant-separate appellant.
David P. Krasner, for appellee.
Charles T. Shanner, of counsel.
(Abstract of Decision.)
Opinion by PRESIDING JUSTICE McCORMICK.
Affirmed.
Not to be published in full.